EXHIBIT 23.1 CONSENT OF CPA CONSENT OF INDEPENDENT AUDITOR We hereby consent to the inclusion of financial statements of Reliant Solutions, Inc. for the period from the date of inception on July 22, 2012 to July 31, 2012 then ended with our report dated September 7, 2012 on Form S-1 dated September 7, 2012 relating to the financial statements for the period from the date of inception on July 22, 2012 to July 31, 2012 listed in the accompanying index. /s/ SAM KAN & COMPANY Firm’s Manual Signature Alameda City, State September 10, 2012 Date
